Citation Nr: 0827607	
Decision Date: 08/14/08    Archive Date: 08/22/08

DOCKET NO.  04-44 093	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Montgomery, 
Alabama


THE ISSUE

Entitlement to service connection for a gastrointestional 
disorder.  


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

Carolyn Wiggins, Counsel


INTRODUCTION

The veteran served on active duty for training from August 
1974 to January 1975 and from July 1976 to February 1979.  

This appeal arises from an April 2004 rating decision of the 
Department of Veterans Affairs (VA) Regional Office (RO) in 
Montgomery, Alabama.  The RO reopened the veteran's claim for 
service connection for a stomach disorder and denied the 
claim on the merits.  

The Board of Veterans' Appeals (Board) in a September 2006 
decision and remand also reopened the claim and ordered 
additional development.  In a January 2008 letter the Board 
informed the veteran that the Veterans Law Judge who heard 
his testimony in December 2005 was no longer with the Board.  
The veteran responded in January 2008 and requested another 
hearing before a Veterans Law Judge.  The veteran's claim was 
remanded by the Board in February 2008 to afford him another 
hearing.  A hearing was held before the undersigned Acting 
Veterans Law Judge in June 2008.  The claim has now been 
returned to the Board for further appellate review.  

The appeal is REMANDED to the RO via the Appeals Management 
Center (AMC), in Washington, DC.  VA will notify the 
appellant if further action is required.


REMAND

After reviewing the claims folder the Board has determined 
the development ordered in the September 2006 remand of the 
Board has not been completed.  The United States Court of 
Appeals for Veterans Claims (hereinafter, "the Court") in 
Stegall v. West, 11  Vet. App. 268 (1998) held that a remand 
by the Board confers on the veteran as a matter of law, the 
right to compliance with the remand orders.  It imposes upon 
VA a concomitant duty to ensure compliance with the terms of 
the remand.  

First, the Board ordered that the veteran be examined by VA 
and a medical opinion obtained.  A review of the November 
2006 VA report indicates that the veteran was not examined.  
In addition, the report inaccurately states there are no 
records of complaints of gastrointestinal symptoms before 
2003.  There is no mention in the report of any of the 
gastrointestinal symptoms documented in the service medical 
records.  The Board has concluded the November 2006 report is 
inadequate for rating purposes.  

The Board also noted that while there are VA records of 
treatment in the claims folder they are incomplete.  For 
instance, August 2003 VA records from the Mobile outpatient 
clinic refer to the veteran having an upper gastrointestinal 
series (Upper GI) in February 2002.  There is no report of 
the February 2002 Upper GI series in the claims folder.  
March and April 2004 VA records refer to an H. Pylori 
infection which was treated and resolved.  There are no 
records of treatment for, or confirmation of a diagnosis of 
H. Pylori in the claims folder.  In his testimony in October 
2004 before a Decision Review Officer at the RO, the veteran 
reported he began treatment for his stomach complaints at VA 
in 1979.  There are no VA records in the claims folder dated 
prior to 1999.  The Board has concluded there are significant 
gaps in the VA treatment records.  Another request must be 
made for all the veteran's VA outpatient treatment records 
from the Mobile VA outpatient treatment clinic and the Biloxi 
VA Medical Center.  

Accordingly, the case is REMANDED for the following actions:

1.  Request the veteran identify all 
health care providers who have treated 
him since his separation from the service 
for stomach pain or gastrointestinal 
symptoms, other than the Mobile VA 
outpatient treatment clinic or the Biloxi 
VA Medical Center.  With any necessary 
authorization from the veteran, VA should 
attempt to obtain copies of pertinent 
treatment records identified by the 
veteran.  

2.  Another request should be made for 
the records of treatment of the veteran 
from February 1974 to the present at the 
Mobile VA outpatient treatment clinic and 
the Biloxi VA Medical Center.  This 
should include specific requests for 
copies of a February 2002 Upper GI 
series, and any computed tomography scan 
of the abdomen, which was ordered in 
August 2004.  If the custodian of the 
record informs VA that no records are 
available a formal memorandum of 
availability should be prepared and 
placed in the claims folder.  

3.  The veteran should be afforded a VA 
examination by a gastroenterologist.  The 
claims folder should be made available to 
the examiner for review in conjunction 
with the examination.  All necessary 
tests and studies should be conducted.  
The examiner should be informed that the 
veteran served on active duty for 
training from August 1974 to January 1975 
and on active duty from July 1976 to 
February 1979.  The Board requests that 
the gastroenterologist specifically note 
in the service medical records the 
following entries: November 1974 
complaints of stomach pain; an August 
1976 assessment of gastroenteritis; 
January 1977 complaints of stomach pain; 
May 1977 complaints of abdominal cramping 
and vomiting; July 1977 records from the 
emergency room of the Moncrief Army 
Hospital which indicate the veteran had 
blood emesis and midline abdominal pain; 
a January 1978 notation that the veteran 
was taking antacids; May and September 
1978 records of pain in the lower 
stomach; the January 1979 Report of 
Medical History on which the veteran 
checked a history of stomach, liver or 
intestinal trouble; and a January 1979 
diagnosis of gastritis.  The examiner is 
also asked to review VA records of 
treatment which include diagnoses of 
gastroesophageal reflux disease, H. 
Pylori, a hiatal hernia, and possible 
gastric paresis.  

After diagnosing any current 
gastrointestinal disorders the examiner 
is asked to answer the following 
question:

Is it at least as likely as not (50 
percent probability) that any current 
gastrointestinal disorder began in 
service?  

In his report the examiner is asked to 
explain what clinical findings or medical 
factors provided a basis for his opinion.  

4.  If the benefit sought on appeal 
remains denied the veteran and his 
representative should be provided with an 
appropriate supplemental statement of the 
case and be given an opportunity to 
respond.  The case should then be 
returned to the Board for further 
appellate review.  


The appellant has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate 


action must be handled in an expeditious manner.  See 38 
U.S.C.A. §§ 5109B, 7112 (West Supp. 2008).



_________________________________________________
L. M. Barnard
Acting Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2007).




